

Exhibit 10.18.1


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT




This AGREEMENT (the “Agreement”) made as of ______________ (the “Date of Grant”)
by and between MACY’S, INC., a Delaware corporation (the “Company”), and
____________ (the “Grantee”).


1.    Grant of Performance-Based Restricted Stock Units. Subject to and upon the
terms, conditions, and restrictions set forth in this Agreement and in the
Company’s 2009 Omnibus Incentive Compensation Plan (the “Plan”), as amended from
time to time, the Company hereby grants to the Grantee a “Target” award of
[insert target number of Performance Units] Performance-Based Restricted Stock
Units (“Performance Units”). Each Performance Unit represents the right to
receive one share of the common stock of the Company (“Common Stock”), subject
to the terms and conditions set forth below.


2.    Limitations on Transfer of Performance Units; Performance Period.


(a) During the Performance Period hereinafter described, the Performance Units
may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee, except to the Company, until they are
earned and become nonforfeitable (“Vest”) in accordance with Section 3;
provided, however, that the Grantee’s interest in the Performance Units may be
transferred at any time by will or the laws of descent and distribution.


(b) The Performance Period shall commence on February 2, 2014 (the “Commencement
Date”) and, except as otherwise provided in this Agreement, will expire in full
on January 28, 2017.


3.    Vesting of Performance Units.


(a) Subject to potential reduction as set forth in Section 3(b) below, one
hundred and fifty percent (150%) of the Target award of Performance Units will
be Vested on the date (“Vesting Date”) that the Compensation Committee certifies
that the Company has achieved a Cumulative EBITDA (as defined below) level of at
least $8.25 billion over the Performance Period, provided that the Grantee is
continuously employed by the Company through the Vesting Date. If the Company
does not achieve a Cumulative EBITDA level of at least $8.25 billion over the
Performance Period, then all Performance Units are forfeited as of the end of
the Performance Period. In all cases the Compensation Committee shall certify
whether the Company has achieved the specified level of Cumulative EBITDA as
soon as administratively feasible following the end of the Performance Period
but in no event later than two and a half months following the end of the
Performance Period.


(i) “Cumulative EBITDA” is defined as Earnings Before Interest, Taxes,
Depreciation and Amortization, which is equal to the sum of operating income and
depreciation and amortization as reported in the Company’s financial statements
included in its annual Form 10-K, adjusted to eliminate the effects of asset
impairments, restructurings, acquisitions, divestitures, other unusual or
non-recurring items, store closing costs, unplanned material tax law changes
and/or assessments and the cumulative effect of tax or accounting changes, as
determined in accordance with generally accepted accounting principles, as
applicable.


(b) The actual number of Performance Units that become Vested based on achieving
the targeted level of Cumulative EDITDA during the Performance Period may be
reduced by the

1





--------------------------------------------------------------------------------



Compensation Committee in its sole and absolute discretion based on such factors
as the Compensation Committee determines to be appropriate and/or advisable
including without limitation the Company’s achievement of average EBITDA Margin,
average Return on Invested Capital (“ROIC”) and relative Total Shareholder
Return (TSR) goals for the Performance Period. It is the current intention of
the Compensation Committee that the Compensation Committee will exercise its
discretion to reduce the number of Performance Units that will Vest based on the
Company’s achievement of the average EBITDA Margin, average ROIC and relative
TSR goals during the Performance Period, weighted 50%, 30% and 20% respectively,
as set forth in the following schedules. However, the Compensation Committee
reserves the right to deviate from such schedules based on achievement of
average EBITDA Margin, average ROIC and relative TSR and may adjust the number
of Performance Units that Vest based on such other factors as the Compensation
Committee in its sole and absolute discretion determines to be appropriate
and/or advisable; provided, however, that it is the intention of the
Compensation Committee that it will deviate from such average EBITDA Margin,
average ROIC and relative TSR schedules only in extreme and unusual
circumstances.


EBITDA MARGIN AND ROIC SCHEDULE


 
 
EBITDA Margin (50%)
 
ROIC (30%)
Performance Level*
 
3-year Average
Vesting Percentage
 
3-year Average
Vesting Percentage
Outstanding
 
≥14.6%
150%
 
   ≥23.8%
150%
Target
 
14.3%
100%
 
23.4%
100%
Threshold
 
13.6%
50%
 
21.8%
50%
Below Threshold
 
 <13.6%
0%
 
   <21.8%
0%

*Straight-line interpolation will apply to performance levels between the ones
shown.


(i) “EBITDA Margin” is defined as EBITDA (adjusted to eliminate the effects of
asset impairments, restructurings, acquisitions, divestitures, other unusual or
non-recurring items, store closing costs, unplanned material tax law changes
and/or assessments and the cumulative effect of tax or accounting changes, as
determined in accordance with generally accepted accounting principles, as
applicable) divided by Net Sales (defined as owned sales as presented in the
Company’s internal books and records, including the business plan for the
performance period). EBITDA Margin will be measured on a three-year average
basis (i.e., the average of Fiscal 2014, Fiscal 2015 and Fiscal 2016 annual
EBITDA Margin).


Notwithstanding anything to the contrary contained in any Performance Restricted
Stock Unit Agreement previously entered into between the Company and the Grantee
covering the grant of performance restricted stock units by the Company to the
Grantee, all such Performance Restricted Stock Unit Agreements shall be deemed
to define Net Sales in the same manner as Net Sales are defined herein.


(ii) “Return on Invested Capital” is defined as EBITDAR divided by Total Average
Gross Investment. EBITDAR is equal to the sum of EBITDA (adjusted to eliminate
the effects of asset impairments, restructurings, acquisitions, divestitures,
other unusual or non-recurring items, store closing costs, unplanned material
tax law changes and/or assessments and the cumulative effect of tax or
accounting changes, as determined in accordance with generally accepted
accounting principles, as applicable) plus Net Rent Expense. Net Rent Expense
represents rent expense as reported in the Company’s financial statements
included in its Form 10-K less the deferred rent amortization related to
contributions received from landlords. Total Average Gross Investment is equal
to the sum of Gross Property, Plant and Equipment (PPE) plus Capitalized Value
of Non-Capitalized Leases, Working Capital – which includes Receivables,
Merchandise Inventories,

2





--------------------------------------------------------------------------------



Prepaid Expenses and Other Current Assets – offset by Merchandise Accounts
Payable and Accounts Payable and Accrued Liabilities, and Other Assets, each as
reported in the Company’s financial statements in the applicable Form 10-K or
Form 10-Q. Gross PPE will be determined using a two-point average (i.e.,
beginning and end of year). Capitalized Value of Non-Capitalized Leases will be
calculated as 8x Net Rent Expense. Working Capital components and Other Assets
will be determined using a four-point (i.e., quarterly) average. ROIC will be
measured on a three-year average basis (i.e., the average of Fiscal 2014, Fiscal
2015 and Fiscal 2016 annual ROIC).


RELATIVE TSR SCHEDULE
 
 
Relative TSR (20%)
Performance Level*
 
3-year TSR vs. Peer Group**
Vesting Percentage
Outstanding
 
   ≥75%
150%
Target
 
50%
100%
Threshold
 
35%
50%
Below Threshold
 
   <35%
0%



* Straight-line interpolation will apply to performance levels between the ones
shown.
** Peer group companies: Bed, Bath & Beyond, Dillard’s, Gap, J.C. Penney,
Kohl’s, L Brands, Nordstrom, Ross Stores, Sears Holdings, Target, TJX Companies,
and Walmart.


(i)TSR will be calculated on a compound annualized basis over the three-year
period.


(ii)TSR is defined as the change in the value of the Common Stock over the
three-year performance period, taking into account both stock price appreciation
and the reinvestment of dividends. The beginning and ending stock prices will be
based on a 20-day average stock price.


(iii) Dividends will be reinvested at the closing price of the last day of the
month after the “ex dividend” date. All cash special dividends shall be treated
like regular dividends. All spin-offs or share-based dividends shall be assumed
to be sold on the issue date and reinvested in the issuing company that same
date.


(iv) Relative TSR is the percentile rank of the Company’s TSR compared to the
TSR of the peer group over the performance period. If any of the companies in
the peer group are no longer publicly traded at the end of the performance
period due to bankruptcy, they will continue to be included in the relative TSR
calculation by force ranking them at the bottom of the array. If any companies
are no longer publicly traded due to acquisition, they will be excluded from the
calculation.


4. Forfeiture of Performance Units. (a) Termination of Employment.
Notwithstanding the provisions of Section 3 above, and except as the Board may
determine on a case-by-case basis or as provided below, all unvested Performance
Units shall be forfeited if the Grantee ceases to be continuously employed by
the Company for any reason at any time prior to the end of the Performance
Period. For the purposes of this Agreement the continuous employment of the
Grantee with the Company shall not be deemed to have been interrupted, and the
Grantee shall not be deemed to have ceased to be an employee of the Company, by
reason of the transfer of the Grantee’s employment among the Company and its
Subsidiaries, divisions or affiliates or a leave of absence approved by the
Company. In the event of a termination for cause (as hereafter defined in
Section 17), all unvested Performance Units shall be immediately forfeited.



3





--------------------------------------------------------------------------------



(b) Death, disability or retirement. Notwithstanding the provisions of Section 3
above, and except as the Board may determine on a case-by-case basis or as
provided below, in the event the Grantee retires on or after age 62 with at
least 10 years of vested service, dies or becomes permanently and totally
disabled during the Performance Period, the Grantee (or his or her estate, as
appropriate) will receive at the end of the Performance Period the percentage of
Performance Units determined under Section 3 above, prorated from the
Commencement Date through the date of such retirement, death or disability based
on the number of completed months of service during the Performance Period
divided by 36.


(c) Change in Control. In the event of a Change in Control (as hereafter defined
in Section 17), Performance Units will convert to time-based restricted stock
without proration for the percentage of the Performance Period that has elapsed
since the Commencement Date, as follows:


(i) If the Change in Control occurs prior to the 24-month anniversary of the
Commencement Date, then 100% of the Target award number of Performance Units
shall convert to time-based restricted stock (plus an additional number of
shares of time-based restricted stock representing the dividend equivalents
payable on that Target award number of Performance Units from the Commencement
Date to date of the Change in Control);


(ii) If the Change in Control occurs on or after the 24-month anniversary of the
Commencement Date, the conversion of Performance Units to time-based restricted
stock (and the corresponding conversion of dividend equivalents payable on those
Performance Units to time-based restricted stock) will be based on (a) the
Company’s EBITDA Margin and ROIC performance determined under Section 3 above
from the Commencement Date through the first 24 months of the Performance
Period, plus the Company’s performance determined under Section 3 above during
any completed fiscal quarter thereafter to the date of the Change in Control and
(b) the Company’s relative TSR as of the Date of the Change in Control.


(iii) The vesting of the time-based restricted stock as so converted:
•
Will be accelerated if, within the 24-month period following the Change in
Control, the Grantee is terminated by the Company or the continuing entity
without cause or if the Grantee voluntarily terminates employment with Good
Reason;

•
Will be accelerated at the Change in Control if awards are not assumed or
replaced by the acquiror/continuing entity on terms deemed by the Compensation
Committee to be appropriate; and

•
Will occur on the third anniversary of the Date of Grant, if Vesting has not
otherwise been accelerated as provided above.



(d)    Violation of Restrictive Covenants. Notwithstanding the provisions of
Section 4(b) above, all unvested Performance Units shall be forfeited
immediately upon the occurrence of any of the following events. If there are no
unvested Performance Units outstanding at the time a restricted covenant is
violated, the Company may pursue other legal remedies.


(i)
    following a voluntary retirement and prior to the later to occur of (a)
settlement date for the Performance Units or (b) two years following retirement,
the Grantee renders personal services to a Competing Business (as hereafter
defined in Section 17) in any manner, including, without limitation, as
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director, manager, owner, financer, joint venturer or
otherwise; or



(ii)
following a voluntary or involuntary retirement and prior to the later to occur
of (a) the settlement date for the Performance Units or (b) two years following
retirement, the


4





--------------------------------------------------------------------------------



Grantee directly or indirectly solicits or otherwise entices any of the
Company’s employees to resign from their employment with the Company, whether
individually or as a group; or


(iii)
at any time following a voluntary or involuntary retirement, the Grantee
discloses or provides to any third party, or uses, modifies, copies or adapts
any of the Company’s Confidential Information (as hereafter defined in Section
17).



For purposes of this Section 4(d), an involuntary retirement occurs when the
employment of an Grantee who satisfies the age and years of service criteria
described in Section 4(b) above is terminated by the Company without Cause (as
hereafter defined in Section 17) or is terminated by the Grantee with Good
Reason (as hereafter defined in Section 17) within the 24-month period following
a Change in Control (as hereafter defined in Section 17).


5.    Dividend, Voting and Other Rights. Except as otherwise provided herein,
prior to Vesting the Grantee shall not have any of the rights of a stockholder
with respect to the Performance Units, including the right to vote any of the
Performance Units. An amount representing dividends payable on shares of Common
Stock equal in number to one hundred and fifty percent (150%) of the Target
award of Performance Units on a dividend record date shall be deemed reinvested
in Common Stock and credited to the Grantee as restricted stock units as of the
dividend payment date. If there is any change in the outstanding Common Stock of
the Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company, the Compensation Committee
shall determine the appropriate adjustment to the Performance Units, if any,
needed to reflect such change. Any restricted stock units or additional
Performance Units credited to the Grantee pursuant to this Section 5 will be
subject to the terms and restrictions set forth in this Agreement.


6.    Settlement of Performance Units. As soon as administratively feasible
following the end of the Performance Period and certification by the
Compensation Committee as to the level of achievement of the Cumulative EBITDA
performance goal and, if the Compensation Committee exercises its discretion to
reduce the number of Performance Units that will Vest, determination of the
level of achievement of the applicable EBITDA Margin, ROIC and relative TSR
performance goals, but in no event later than two and a half months after the
end of the Performance Period, the Company shall cause to be paid to the Grantee
a number of whole shares of unrestricted Common Stock equal to the number of
Performance Units to which the Grantee is entitled and the earned dividend
equivalents on those earned Performance Units, if any.


Such shares of Common Stock shall be credited as book entry shares to the
Grantee’s trading account. In the event Performance Units are not earned, those
Performance Units, and the related restricted stock units attributed to any
dividend equivalents on those Performance Units, shall be forfeited.


7.    Clawback. Any incentive-based compensation received by Grantee from the
Company hereunder or otherwise shall be subject to recovery by the Company in
the circumstances and manner provided in any Incentive-Based Compensation
Recovery Policy that may be adopted or implemented by the Company and in effect
from time to time on or after the date hereof, and Grantee shall effectuate any
such recovery at such time and in such manner as the Company may specify. For
purposes of this Agreement, the term "Incentive-Based Compensation Recovery
Policy" means and includes any policy of the type contemplated by Section 10D of
the Securities Exchange Act, any rules or regulations of the Securities and
Exchange Commission adopted pursuant thereto, or any related rules or listing
standards of any national securities exchange or national securities association
applicable to the Company. Until the

5





--------------------------------------------------------------------------------



Company shall adopt such an Incentive-Based Compensation Recovery Policy, the
following clawback provision shall apply:


In the event that, within three years of the end of the Performance Period, the
Company restates its financial results with respect to the Company’s performance
during the Performance Period to correct a material error that the Compensation
Committee determines is the result of fraud or intentional misconduct, then the
Compensation Committee, in its discretion, may require the Grantee to repay to
the Company all income, if any, derived from the Performance Units.


8.    No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company, or limit or affect in any manner the right of the Company to terminate
the employment or adjust the compensation of the Grantee.


9.    Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the issuance or Vesting
of any Performance Units or the issuance of any unrestricted shares of Common
Stock or other securities following Vesting pursuant to this Agreement, it shall
be a condition to such Vesting or issuance that the Grantee pay the tax or make
provisions that are satisfactory to the Company for the payment thereof. Unless
the Grantee makes alternative arrangements satisfactory to the Company prior to
the Vesting of the Performance Units or the issuance of shares of unrestricted
Common Stock, as the case may be, the Grantee will satisfy the minimum statutory
tax withholding obligations by providing for the sale of enough of the shares to
generate proceeds that will satisfy such withholding obligation or surrendering
to the Company a portion of the shares of nonforfeitable and unrestricted Common
Stock that are issued or transferred to the Grantee hereunder following the
Vesting Date, and the shares of Common Stock so surrendered by the Grantee shall
be credited against any such withholding obligation at the Market Value per
Share of such shares of Common Stock on the Vesting Date.


10.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Performance Units or shares of unrestricted Common Stock
or other securities pursuant to this Agreement if the issuance thereof would
result in a violation of any such law.


11.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement shall not be taken into account in determining any benefits
to which the Grantee may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company and shall not
affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan covering employees of the Company.


12.    Amendments. Any Amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.


13.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


14.    Relation to Plan; Miscellaneous. This Agreement is subject to the terms
and conditions of the Plan. In the event of any inconsistent provisions between
this Agreement and the Plan, the Plan shall govern. Capitalized terms used
herein without definition shall have the meanings assigned to them

6





--------------------------------------------------------------------------------



in the Plan. All references in this Agreement to the Company shall be deemed to
include, unless the context in which it is used suggests otherwise, its
subsidiaries, divisions and affiliates.


15.    Successors and Assigns. Subject to Section 2 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee and the successors and assigns of the Company.


16.    Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.


17.    Definitions.


(a) “cause” shall mean that the Grantee has committed prior to termination of
employment any of the following acts:


(i) an intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with the Grantee’s duties or in the course of the
Grantee’s employment;


(ii) intentional wrongful damage to material assets of the Company;


(iii) intentional wrongful disclosure of material confidential information of
the Company;


(iv) intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty;


(v) intentional breach of any stated material employment policy of the Company;
or


(vi) intentional neglect by the Grantee of the Grantee’s duties and
responsibilities.


(b) “Good Reason” shall mean:


(i) a material diminution in the Grantee’s base compensation;


(ii) a material diminution in the Grantee’s authority, duties or
responsibilities;


(iii) a material change in the geographic location at which the Grantee must
perform the Grantee’s services; or


(iv) any other action or inaction that constitutes a material breach by the
Company of an agreement under which the Grantee provides services.


(c) “Change in Control” shall mean the occurrence of any of the following
events:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3

7





--------------------------------------------------------------------------------



promulgated under the Exchange Act) of 30% or more of the combined voting power
of the then-outstanding securities of the Company entitled to vote generally in
the election of directors (the “Voting Stock”); provided, however, that for
purposes of this subsection (i), the following acquisitions will not constitute
a Change of Control:


(A) any acquisition of Voting Stock directly from the Company that is approved
by a majority of the Incumbent Board (as defined in subsection (ii) below);


(B) any acquisition of Voting Stock by any entity in which the Company, directly
or indirectly, beneficially owns 50% or more ownership or other equity interest
(a “Subsidiary”);


(C) any acquisition of Voting Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; or


(D) any acquisition of Voting Stock by any Person pursuant to a transaction that
complies with clauses (A), (B) and (C) of subsection (iii) below;


provided further, that:


(X) if any Person is or becomes the beneficial owner of 30% or more of the
Voting Stock as a result of a transaction described in clause (A) of this
subsection (i), and such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock, and after obtaining such additional
beneficial ownership beneficially owns 30% or more of the Voting Stock, other
than in an acquisition of Voting Stock directly from the Company that is
approved by a majority of the Incumbent Board or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition will be treated as a Change in Control; and


(Y) a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock as a result of a
reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions approved by a majority of the Incumbent
Board unless and until such Person thereafter becomes the beneficial owner of
any additional shares of Voting Stock, and after obtaining such additional
beneficial ownership beneficially owns 30% or more of the Voting Stock, other
than as a result of a stock dividend, stock split or similar transaction
effected by the Company in which all holders of Voting Stock are treated
equally; or


(ii) Individuals who, on the effective date of the Plan, constitute the Board of
Directors of the Company (as modified by this subsection (ii), the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of the Company (the “Board”); provided, however, that any individual
becoming a director after the effective date of the Plan whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board such

8





--------------------------------------------------------------------------------



effective date, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or


(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Voting Stock, (B) no Person (excluding any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Subsidiary
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors of the entity resulting from such Business Combination except to the
extent that such ownership existed prior to the Business Combination, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or


(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(d) “Competing Business” shall mean


(i) any of the following named companies, or any other business into which such
company is merged, consolidated, or otherwise combined, and the subsidiaries,
affiliates and successors of each such company:


Abercrombie & Fitch
The Gap
Ross Stores
Bed, Bath & Beyond
J.C. Penney
Saks
Belk
Kohl’s
Sears
Burlington Coat Factory
L Brands (formerly Limited Brands)
Target
Bon-Ton Stores
Nordstrom
TJX
Dillard’s
Neiman-Marcus
Walmart



or


(ii) any business or enterprise engaged in the business of retail sales that (1)
had annual revenues for its most recently completed fiscal year of at least $2.5
billion; and (2)

9





--------------------------------------------------------------------------------



both (i) offers a category or categories of merchandise (e.g., Fine Jewelry,
Cosmetics, Kids, Big Ticket, Housewares, Men’s, Dresses), any of which are
offered by the Company (and its subsidiaries, divisions or controlled
affiliates), and (ii) the revenue derived by such other retailer during such
retailer’s most recently ended fiscal year from such category or categories of
merchandise represent(s), in the aggregate, more than 50% of the Company’s (and
its subsidiaries, divisions or controlled affiliates) total revenues for the
most recently completed fiscal year derived from the same category or categories
of merchandise.


(e) “Confidential Information” shall mean any data or information that is
material to the Company and not generally known to the public, including,
without limitation: (i) price, cost and sales data; (ii) the identities and
locations of vendors and consultants furnishing materials and services to the
Company and the terms of vendor or consultant contracts or arrangements; (iii)
lists and other information regarding customers and suppliers; (iv) financial
information that has not been released to the public; (v) future business plans,
marketing or licensing strategies, and advertising campaigns; or (vi)
information about the Company’s employees and executives, as well as the
Company’s talent strategies including but not limited to compensation, retention
and recruiting initiatives.


18.    Data Privacy. Grantee hereby explicitly accepts the grant of Performance
Units and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Agreement by and
among the Company and its subsidiaries and affiliates for the exclusive purpose
of implementing, administering and managing Grantee’s participation in the Plan.


(a) Grantee understands that the Company holds certain personal information
about Grantee, including, but not limited to, Grantee’s name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, shares of Common Stock held, details of
all grants of Performance Units or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s
favor, for the purpose of implementing, administering and managing the Plan (the
“Data”).


(b) Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the United States. Grantee understands that Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative.


(c) Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired.


(d) Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan.


(e) Grantee understands that Grantee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Grantee’s local human resources
representative.


(f) Grantee understands, however, that refusing or withdrawing Grantee’s consent
may affect Grantee’s ability to participate in the Plan.

10





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.






MACY’S, INC.




By: ___________________________________
Dennis J. Broderick
Title: Executive Vice President, General Counsel and Secretary






______________________________________
_______________________, Grantee



11



